Case: 17-14613    Date Filed: 04/04/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14613
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:16-cr-00264-CG-B-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ELYRIC NATHANIEL SINGLETON, III,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                 (April 4, 2018)

Before MARCUS, ROSENBAUM, and NEWSOM Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 17-14613     Date Filed: 04/04/2018    Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2